DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “a detection unit”, “a specifying unit”, “a transfer unit”, and “an acquisition unit” in claims 1 and 20, “an output unit” in claims 3 and 4, “a storage unit” and “a storing control unit” in claim 10, and “a supply unit” in claims 11-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The control unit 11 includes a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM). The control unit 11 controls the units of the information processing apparatus 1 by the CPU reading and executing a program stored in the ROM and the storage unit 12 (¶ 0030, Figs. 3 and 6).
The storage unit 12 is storage means such as a solid state drive and a hard disk drive. The storage unit stores various programs, data, and the like read by the CPU of the control unit 11 (¶ 0031, Figs. 3 and 6). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai US 2009/0225349.

Regarding claim 1, Hirai teaches an information processing apparatus (image processing apparatus 10; ¶¶ 0052-0058, Fig. 1) comprising: 
a detection unit that detects a connection of an arithmetic device (registered PC connected?; ¶¶ 00073-0074, Fig. 5 S505); 
a specifying unit that specifies an arithmetic operation capable of being performed by the arithmetic device (display PC-assisted copying function; ¶ 0074, Fig. 5 S507 and ¶¶ 0076-0077, Figs. 7 and 8);
a transfer unit that transfers data used in the arithmetic operation to the arithmetic device in a case where the specified arithmetic operation is determined to be performed by the information processing apparatus before the connection (transmit image data; ¶ 0083, Fig. 9 S906); and 


Regarding claim 2, Hirai teaches the information processing apparatus according to claim 1, wherein, after the transfer unit transfers the data, the arithmetic operation is not performed (time-out occurs; ¶ 0085, Fig. 9 S910).

Regarding claim 3, Hirai teaches the information processing apparatus according to claim 1, further comprising: an output unit that outputs information corresponding to the acquired result (print assisted-copying; ¶¶ 0083-0084, Fig. 9 S909).

Claims 4 recites similar limitations as claim 3. Thus, arguments similar to that presented above for claim 3 are equally applicable to claim 4.

Regarding claim 5, Hirai teaches the information processing apparatus according to claim 1, wherein the arithmetic device is a general-purpose device that performs the arithmetic operation in accordance with a designated program (information processing terminal 20; ¶¶ 0059-0062, Fig. 2). 

Regarding claim 6, Hirai teaches the information processing apparatus according to claim 5, wherein the arithmetic operation performed by the arithmetic device is capable of being performed by a general-purpose information processing apparatus (PC-assisted application 220c; ¶ 0060, Fig. 2 and ¶ 0076, Fig. 7).



Claims 8 recites similar limitations as claim 7. Thus, arguments similar to that presented above for claim 7 are equally applicable to claim 8.

Regarding claim 9, Hirai teaches the information processing apparatus according to claim 1, wherein the detection unit detects a connection of a new arithmetic device in a case where the new arithmetic device is connected to the information processing apparatus in a state where power is supplied to the information processing apparatus (registration of new information processing terminal 20; ¶ 0069, Fig. 4B and ¶¶ 0102-0104, Fig. 12).

Regarding claim 10, Hirai teaches the information processing apparatus according to claim 9, further comprising: a storage unit that stores a transfer destination of the data (registration memory 103; ¶ 0069, Fig. 1); and a storing control unit that controls the storage unit to store the arithmetic device as the transfer destination in a case where the specified arithmetic operation is determined to be performed by the information processing apparatus before the connection (registration process in image processing apparatus 10; ¶ 0069, Fig. 4B), wherein the transfer unit transfers data used in the arithmetic operation to the transfer destination stored in the storage unit (transmit image data; ¶ 0083, Fig. 9 S906).

Regarding claim 19, Hirai teaches the information processing apparatus according to claim 1, wherein the specifying unit specifies a first arithmetic operation capable of being performed by the arithmetic device and a second arithmetic operation capable of being performed by the information processing apparatus (extended functions; ¶ 0105, Fig. 13), and in a case where the first arithmetic operation and the second arithmetic operation which have been specified have an arithmetic operation overlapping each other (dust/scratch reduction, fading correction, or moiré reduction implemented by scanner driver; ¶ 0105, Fig. 13), the transfer unit transfers data used in the overlapping arithmetic operation to the arithmetic device (transmit image data; ¶ 0083, Fig. 9 S906). 

Claim 20 recites a non-transitory computer readable medium storing a program causing a computer to function (¶¶ 0132-0135, Hirai) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai as applied to claims 1-7 above, and further in view of Shimamura (US 2018/0284865).

Regarding claim 11, Hirai teaches the information processing apparatus according to claim 1, but does not explicitly teach further comprising: a supply unit that supplies power to the connected arithmetic device.
However, Shimamura teaches further comprising: a supply unit that supplies power to the connected arithmetic device (power supply 25 supplies power via receptacle connector 191; ¶ 0003 and ¶ 0031, Figs. 1 and 2).
Hirai and Shimamura are in the same field of endeavor of an information processing apparatus connected with an external device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Hirai to supply power to the connected external device as taught by Shimamura. The combination improves the operability of the apparatus by providing power to external devices that may not include a power source or external devices whose power source are low.

Claims 12-17 recite similar limitations as claim 11. Thus, arguments similar to that presented above for claim 11 are equally applicable to claims 12-17.


However, Shimamura teaches wherein the detection unit checks whether or not it is necessary to supply power to the connected arithmetic device (determine minimum operable power value; ¶ 0038, Fig. 3 S13), and the supply unit supplies the power to the arithmetic device checked to have a need for the supply of the power (supply power to external device; ¶ 0077, Fig. 5 S57).
The motivation applied in claim 11 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokawa (US 2006/0221367) teaches a printing apparatus that transfers print data to an external terminal for processing.
Shimamura et al. (US 2019/0199884) teaches an information processing apparatus that supplies power to an external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672